United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 2, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-10133
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     CAROLYN PENRICE BELCHER,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:00-CR-65-ALL-A
                       --------------------

Before DeMOSS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Carolyn Penrice Belcher was convicted of one count of theft of

a money order issued by the Postal Service, and the district court

sentenced her to five years of probation.         The district court

subsequently revoked her probation and sentenced her to serve 18

months in prison and a three-year term of supervised release.

     Belcher argues on appeal that the district court reversibly

erred in sentencing her to serve 18 months in prison.    She contends

that the district court neglected to consider proper sentencing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
factors and based her sentence on improper factors.     She further

contends that her sentence is unreasonable and that it should be

considered an upward departure.

     Because Belcher failed to object to her sentence, our review

is for plain error only.    See United States v. McCullough, 46 F.3d

400, 401 (5th Cir. 1995).    Belcher has not shown error, plain or

otherwise, in connection with her sentence.    See United States v.

Wheeler, 322 F.3d 823, 828 (5th Cir. 2003); United States v. Pena,

125 F.3d 285, 287 (5th Cir. 1997).       Accordingly, the district

court’s judgment is AFFIRMED.




                                  2